Order affirmed, without costs, in the following memorandum: In reviewing determinations addressed to the fairness of trials and the rendition of verdicts, an Appellate Division is vested with the general power of the Supreme Court — a power also exercised at Trial Term. Absent a demonstrated error of law, such as an abuse of discretion, this court in reviewing the Appellate Division will not interfere with the exercise of that power.
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson.